Jason Earl Lawson v. State of Texas















IN THE
TENTH COURT OF APPEALS
 

No. 10-00-358-CR

     JASON EARL LAWSON,
                                                                              Appellant
     v.

     THE STATE OF TEXAS,
                                                                              Appellee
 

From the 13th District Court
Navarro County, Texas
Trial Court # 27,615
                                                                                                                

MEMORANDUM OPINION
                                                                                                                

      Jason Lawson was charged with assault on a public servant.  Pursuant to a plea bargain, he
pled guilty and received two years in prison.  The trial court’s sentence did not exceed the
punishment recommended by the prosecutor and agreed to by Lawson.  Lawson filed a notice of
appeal in which he urges that he was not mentally competent to enter a plea of guilty, i.e., his plea
was involuntary.  We dismiss the appeal for want of jurisdiction.
Jurisdiction
      Where a defendant pleads guilty or nolo contendere with the benefit of a plea bargain
agreement and the punishment assessed does not exceed the agreed punishment, a notice of appeal
must comply with the extra-notice requirements of Rule 25.2(b)(3) of the Texas Rules of Appellate
Procedure.  Tex. R. App. P. 25.2(b)(3).
      In such an instance, a general notice of appeal is insufficient to confer jurisdiction on a court
of appeals.  Davis v. State, 870 S.W.2d 43, 46 (Tex. Crim. App. 1994) (construing former
appellate rule 40(b)(1)).  If a notice of appeal does not comply with Rule 25.2(b)(3), we do not
have jurisdiction over the appeal.  Tressler v. State, 986 S.W.2d 381, 382 (Tex. App.—Waco
1999, no pet.); Elizondo v. State, 979 S.W.2d 823, 824 (Tex. App.—Waco 1998, no pet.).
      We have held this to be true even if the appellant seeks to challenge the voluntariness of his
plea.  Elizondo, 979 S.W.2d at 824.  A split of authority on this issue developed among the courts
of appeals with only this court and the Fort Worth Court holding that involuntariness of the plea
could not be appealed unless the appellant complied with Rule 25.2(b)(3), whereas numerous other
courts of appeals held that voluntariness of the plea could still be brought without compliance with
the Rule.  The Court of Criminal Appeals recently affirmed the analysis used by this court and the
Fort Worth Court.  See Cooper v. State, No. 1100-99 slip op. at 5, 2001 WL 321579, *1 (Tex.
Crim. App. April 4, 2001).  In Cooper, the Court specifically stated that Rule 25.2(b) does not
permit the voluntariness of the plea to be raised on appeal without permission of the trial court. 
Id.
      Thus, to invoke this court's jurisdiction over an appeal from a negotiated plea-bargain, a
notice of appeal must expressly specify that the appeal is for a jurisdictional defect, specify that
the substance of the appeal was raised in writing and ruled on before trial, or state that the trial
court granted permission.  Elizondo, 979 S.W.2d at 824.  Because voluntariness is neither
jurisdictional nor a pretrial matter, an appellant may challenge the voluntariness of his plea-bargain
only when he first obtains trial court permission and complies with Rule 25.2(b)(3).  See id. 
Lawson did neither.
Conclusion
      Lawson’s notice of appeal did not comply with Rule 25.2(b)(3).  Even though Lawson never
requested permission to amend his notice of appeal, the time for perfecting his appeal has elapsed
and this jurisdictional defect cannot now be corrected.  State v. Riewe, 13 S.W.3d 408, 413-14
(Tex. Crim. App. 2000); Craddock v. State, 32 S.W.3d 886 (Tex. App.—Waco 2000, no pet.). 
We acknowledge that we cannot utilize the procedure described in Tressler to allow amendment
of a notice of appeal.  Tressler, 986 S.W.2d at 382.  Accordingly, we do not have jurisdiction
over this appeal and dismiss it for want of jurisdiction.

                                                                   BILL VANCE
                                                                   Justice

Before Chief Justice Davis,
      Justice Vance, and
      Justice Gray
Appeal dismissed
Opinion delivered and filed May 2, 2001
Publish